EXHIBIT 16.1 Drake Klein Messineo, CPAs PA 2451 N. McMullen Booth Road, Suite 308 Clearwater Florida 33759-1362 www.dkmcpas.com Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 May 10, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated May 10, 2013, of Red Giant Entertainment, Inc., to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Drake Klein Messineo, CPAs PA Drake Klein Messineo, CPAs PA Clearwater, Florida
